Citation Nr: 0510403	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  01-04 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for residuals of a dislocation and fracture of the 
left elbow. 



REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1987 to May 
1988, and from April 1991 to March 2000.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2000 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  During the 
appeal, in an April 2003 rating decision, the RO increased 
disability rating to 20 percent.  

The appeal is REMANDED to the agency of original jurisdiction 
via the Appeals Management Center (AMC), in Washington, DC.  

REMAND

In the substantive appeal, the veteran stated that he had 
sensory nerve impairment in the area of the surgical scar, 
which has not been evaluated.  

On VA examinations in October 2000 and February 2003, the 
examiner provided range of motion for left elbow flexion, 
pronation, supination.  The examiner reported that the range 
of motion was affected by pain, weakness, and lack of 
endurance.  The diagnosis included marked limitation of 
motion of the elbow joint.  

The veteran is rated under Diagnostic Code 5213 for 
impairment of pronation and supination.  The current findings 
are insufficient to determine whether the combination of 
limitation of motion and functional loss due to pain equate 
or more nearly approximate the criteria for a higher rating.  
Therefore under the duty to assist, 38 C.F.R. § 3.159, this 
case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the current 
level of impairment due to the residuals 
of a left elbow fracture.  The 
examination should include range of 
motion, expressed in degrees for flexion 
and extension of the left elbow.  The 
examiner is asked to comment on the 
following questions:  

a.  Combining limitation of motion 
and functional loss due to pain, 
weakness, and fatigue, is the left 
hand fixed in supination or 
hyperpronation?

b.  Combining limitation of motion 
and functional loss due to pain, 
weakness, and fatigue, is left elbow 
flexion limited to 55 degrees or 
extension limited to 100 degrees? 

c.  Is there objective evidence of a 
painful surgical scar?

d.  Is there evidence of peripheral 
nerve injury, involving the left 
elbow, forearm, wrist, hand, or 
fingers, and, if so, identify the 
specific nerve, the extent of 
impairment, and whether or not the 
impairment is wholly sensory? 

The veteran's claims file must be made 
available for review by the examiner. 

2.  After the above development has been 
completed, adjudicate the claim.  If the 
benefit sought is denied, prepare 
supplemental statement of the case and 
return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

_________________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



